NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30231

                Plaintiff-Appellee,             D.C. No. 3:15-cr-00273-JO

 v.
                                                MEMORANDUM*
ADIYA THOMAS GRAHAM, a.k.a. Adyia
Thomas Graham, “Gat”,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Robert E. Jones, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Adiya Thomas Graham appeals from the district court’s judgment and

challenges the 78-month sentence imposed following his guilty-plea conviction for

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We

have jurisdiction under 28 U.S.C. § 1291. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Graham challenges the district court’s imposition of a four-level increase to

his offense level under U.S.S.G. § 2K2.1(b)(6)(B). We review the district court’s

identification and interpretation of the correct sentencing guideline de novo, its

findings of fact for clear error, and its application of the Guidelines to the facts for

abuse of discretion. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th

Cir. 2017) (en banc).

      The district court did not clearly err in finding, based on the circumstantial

evidence presented by the government at sentencing, that Graham more likely than

not committed the Oregon felony offense of unlawful use of a weapon under

Oregon Revised Statutes § 166.220. See United States v. Newhoff, 627 F.3d 1163,

1170 (9th Cir. 2010) (upholding upward adjustment under U.S.S.G.

§ 2K2.1(b)(6)(B) based on reasonable inferences drawn from the circumstantial

evidence presented). The district court did not abuse its discretion in applying the

Guidelines to the facts of this case and imposing the four-level increase to

Graham’s offense level.

      AFFIRMED.




                                           2                                     16-30231